                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TYLER A. KUHNKE,

                       Petitioner,

               v.                                              Case No. 20-C-1398

UNITED STATES OF AMERICA,

                       Respondent.


                                              ORDER


       This matter comes before the court on Petitioner Tyler Kuhnke’s request to dismiss this

case. On September 8, 2020, Petitioner filed a motion for writ of habeas corpus, which the court

construed as a motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

On October 9, 2020, Petitioner indicated that he had intended to submit a § 2241 petition, rather

than a motion pursuant to § 2255, and requested that the court dismiss the action so that he may

file the petition in the proper forum. The court notes that, while “[f]ederal prisoners who seek to

collectively attack their conviction or sentence must ordinarily bring an action under § 2255,”

Camacho v. English, 872 F.3d 811 (7th Cir. 2017), the court has no authority to order Petitioner

to bring a motion under § 2255 when he has advised the court that he seeks to withdraw his motion

and file a petition under § 2241. The law is clear that § 2241 petitions must be litigated in the

district where the petitioner is in custody. See Wyatt v. United States, 574 F.3d 455, 459–60 (7th

Cir. 2009); see also Kholyavskiy v. Achim, 443 F.3d 946, 951 (7th Cir. 2006) (“We [have]

interpreted 28 U.S.C. § 2241, which gives district courts the power to grant writs of habeas corpus

‘within their jurisdictions,’ to mean that the only proper venue . . . is the federal district in which




          Case 1:20-cv-01398-WCG Filed 10/21/20 Page 1 of 2 Document 6
the petitioner is detained.”). This district is not the proper venue to litigate a § 2241 petition, as

Petitioner is confined in the Central District of Illinois. Accordingly, Petitioner’s request for the

dismissal of this action (Dkt. No. 5) is GRANTED and his motion to vacate, set aside, or correct

his sentence is DENIED without prejudice to any petition he may file in a proper court pursuant

to 28 U.S.C. § 2241. This action is dismissed.

       SO ORDERED at Green Bay, Wisconsin this 21st day of October, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  2

          Case 1:20-cv-01398-WCG Filed 10/21/20 Page 2 of 2 Document 6
